DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 05/18/2022 (“05-18-22 OA”), Applicant amended drawings, title, written description and claims 1, 13, 16 and 18-19 in reply dated 07/14/2022 (“07-14-22 Reply”).  
Response to Arguments
Applicant’s amendments to Figures 2B and 5 have overcome the objection to drawings as set forth under line item number 1 of the 05-18-22 OA. 
Applicant’s amendments to paragraphs 0019 and 0030 have overcome the objection to specification as set forth under line item number 2 of the 05-18-22 OA. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 3 of the 05-18-22 OA. 
Applicant’s amendments to claims 1, 13, 16 and 18 have overcome the 35 USC 112(b) indefiniteness rejections of claims 1-20 as set forth under line item number 4 of the 05-18-22 OA.
Applicant’s amendments to independent claim 18 incorporating part of dependent claim 19 into independent claim 18 have overcome the prior art rejections based at least in part on Yamamoto as set forth under line item number 5 of the 05-18-22 OA. 
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the 35 USC 112(b) rejections have been overcome and the reasoning for allowance are set forth in line item number 6 of the 05-18-22 OA. 
Dependent claims 2-12 are allowed, because they depend on allowed claim 1 as set forth under line item number 7 of the 05-18-22 OA. 

Independent claim 13 is allowed, because the 35 USC 112(b) rejections have been overcome and the reasoning for allowance are set forth in line item number 8 of the 05-18-22 OA. 
Dependent claims 14-17 are allowed, because they depend on allowed claim 13 as set forth under line item number 9 of the 05-18-22 OA. 

Independent claim 18 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 18,  a distance measuring unit, in response to a control signal from the controller, measuring a plurality of first vertical distances between a substrate and the lower surface of the first plate and a plurality of second vertical distances between the substrate and the lower surface of the second plate.
Dependent claims 19-20 are allowed, because they depend on the allowed claim 18. 
It does not make sense to add a distance measuring unit as claimed in claim 18 to the prior art of Yamamoto because the different plates in Yamamoto are to prevent conductive balls from being attached to an irregular arrangement OR defective substrate-part. As such for Yamamoto, the vertical distance of plates that are depositing balls are constant and the vertical distance of plates that are NOT depositing conductive balls are constant. In Yamamoto, when the plates are reversed vice-versa the vertical distances are the same as before.  Therefore, there would be no reason to have the claimed distance measuring unit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 July 2022
/John P. Dulka/Primary Examiner, Art Unit 2895